This opinion is subject to administrative correction before final disposition.




                                 Before
                 TANG, J. STEPHENS, and C. STEPHENS,
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Luandre D. KIRKLAND
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900108

                         Decided: 30 September 2019.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Wilbur Lee, USMC. Sentence ad-
   judged 31 January 2019 by a general court-martial convened at Ma-
   rine Corps Base Hawaii, consisting of a military judge sitting alone.
   Sentence approved by the convening authority: reduction to E-1, for-
   feiture of all pay and allowances, confinement for 13 months, and a
   dishonorable discharge. 1

   For Appellant: Captain W. S. Laragy, JAGC, USN.

   For Appellee: Brian Keller, Esq.

                          _________________________




   1  The Convening Authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                     United States v. Kirkland, No. 201900108


           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the Entry of Judgment does not accurately reflect the
findings.
   The Entry of Judgment reflects that Charge I, Specifications 3 and 4 and
Specifications 1-5 of Charge III and Charge III were withdrawn. Pursuant to
the pretrial agreement, the parties agreed the convening authority would
withdraw the specifications to which Appellant pleaded not guilty, and that
such language and specifications would be dismissed without prejudice upon
announcement of sentence, with such dismissal to ripen into dismissal with
prejudice upon completion of appellate review in which the findings and
sentence have been upheld. 2 However, the Entry of Judgment merely reflects
that the specifications were withdrawn.
    Although we find no prejudice from this error, the appellant is entitled to
have court-martial records that correctly reflect the content of his proceeding.
United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
Accordingly, the record is returned to the Judge Advocate General for correc-
tion of the Entry of Judgment to properly reflect that Charge I, Specifications
3 and 4 and Specifications 1-5 of Charge III and Charge III were withdrawn
and dismissed with such dismissal to ripen into dismissal with prejudice
upon completion of appellate review in which the findings and sentence have
been upheld.




   2   Appellate Exhibit 1 at 4.




                                         2
                United States v. Kirkland, No. 201900108


  The findings and sentence as approved by the convening authority are
AFFIRMED.


                             FOR THE COURT:




                             RODGER A. DREW, JR.
                             Clerk of Court




                                   3